McCLELLAN, J.
The defendant was convicted of the offense of carrying a concealed weapon. Over objection, the state was permitted to elicit from its .witness the details of a difficulty in connection with which the alleged concealed weapon was shown and later again concealed. This was error to reversal. — Gainey’s Case, 141 Ala. 72, 37 South. 355.
*68There is no merit in the other exceptions reserved. The simple proof of the death of a person present on the occasion in question could not possibly have resulted in injury to defendant. Nor was the testimony, the purpose of which was to show bias, prejudice, or unfriendly state of feeling on the part of the witness testifying for the state, improperly admitted. The remarks of the solicitor were within the limits of legitimate advocacy.
For the error indicated, the judgment is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, C. J., and Haralson, Dowdell, Simpson, and Anderson, JJ., concur.